Per Curiam.

The courts of this state haye the power to summarily punish an individual for contempt. The alleged errors asserted by petitioner do not attack the jurisdiction of the Court of Common Pleas to sentence him for contempt. The purpose of habeas corpus is to inquire into alleged unlawful restraints of liberty and it is not the proper remedy to inquire into non-jurisdictional errors or irregularities. See Baker v. Sacks (1961), 172 Ohio St. 340.
Habeas corpus is an extraordinary remedy and is not available as a means of relief where there is an adequate remedy in the ordinary course of the law. In re Piazza (1966), 7 Ohio St. 2d 102.
Petitioner’s proper remedy is by way of appeal from the judgment of the Court of Common Pleas.
Therefore, the petition for a writ of habeas corpus is hereby dismissed.

Petition dismissed.

0 ’Neill, C. J., Hebbeet, Celebbezze, W. Bbown, P. Bbown, Sweeney and Looheb, JJ., concur.